COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In Re: Gary Felsher, FGH Realty Partners,       §               No. 08-17-00111-CV
  TVO Indian Trail Partners, LP, and AT
  Willowpointe Partners, LP,                      §         AN ORIGINAL PROCEEDING

                        Relators.                 §                 IN MANDAMUS

                                                  §

                                                  §

                                            ORDER

       The Court has this day considered the Relators’ second emergency motion for temporary
relief, and concludes the motion should be GRANTED. It is, therefore, ORDERED that the
order for mediation referral entered by the 346th District Court on April 28, 2017 in cause
number 2013DCV0181, styled Larry K. Durham, Trustee of the Larry K. Durham Revocable
Trust Dated 3/19/97 v. The Vandenburg Organization, Inc., RVF Investment Corporation, SMJ-V
Interest, Inc., TVO North America, LLC, and the hearing scheduled for May 3, 2017 on the
Receiver’s Application and Recommendation for Sale of Judgment Debtors’ Assets in the same
case are stayed pending disposition of this original proceeding or further order of this Court.


       IT IS SO ORDERED this 1st day of May, 2017.


                                      PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.